Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 6, 2016

                                      No. 04-16-00227-CR

                                     Allen John MURRAY,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR5283
                           Honorable Ray Olivarri, Judge Presiding


                                         ORDER
        Rule 9.10 of the Texas Rules of Appellate Procedure provides that an electronic or paper
filing with this Court must not contain sensitive data. TEX. R. APP. P. 9.10. The rule defines
“sensitive data” to include “the name of any person who was a minor at the time the offense was
committed.” Id.

        On October 5, 2016, appellant filed his brief in this appeal. The brief violates Rule 9.10
of the Texas Rules of Appellate Procedure because it contains the name of the complainant who
was a minor at the time of the offense. We, therefore, STRIKE appellant’s brief and ORDER
appellant to file an amended brief removing the name of the complainant and replacing it with an
alias or the complainant’s initials no later than October 20, 2016.


                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2016.
___________________________________
Keith E. Hottle
Clerk of Court